DETAILED ACTION
	This communication is responsive to Amendment, filed 08/16/2022. 
Claims 1-24 are pending in this application. In the Amendment, claim 24 has been added, and claims 1, 9, 17 and 21-23 have been amended. This action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 32 and 48 of U.S. Patent No. 10,921,975. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16, 32 and 48 of U.S. Patent No. 10,921,975 every element of claims 1, 9 and 17 of the instant application and thus anticipated the claims of the instant application 
Claims 2-8, 10-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-15, 18-31, 34-47 of U.S. Patent No. 10, 921,975 in view of Zambetti, Murillo, Pavlou and Shaffer. Although the conflicting claims are not identical, claims 2-15, 18-31, 34-47 of U.S. Patent No. 10, 921,975 contains every element of claims 2-8, 10-16 and 18-20 of the instant application except for some obvious variations. However, the obvious variations were well-known, for example, as being taught by Zambetti, Murillo, Paylon and Shaffer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Zambetti and Shaffer in the invention US Patent No. 10,921,975 in order to provide a comprehensive framework or mechanism for recognizing touch based gesture inputs and events from one or more input sources and performing an action based on the recognized gesture input and events.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 14-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambetti et al.  (“Zambetti”, Pub. No. US 2015/0067513),  Murillo et. al. (“Murillo” Pub. No. US 2016/0350071), and Pavlou et al. (“Pub. No. US 2017/0336884).
Per claim 1, Zambetti teaches a method, comprising:
at an electronic device with a display and one or more input devices separate from the display: displaying, on the display, a user interface for an application (fig. 1B, application 136-1; [0103]-[0121]);
receiving, at the one or more input devices separate from the display, user input events (figs. 1A-1B, peripheral interface 118; [0143]; [0145]; [0198]; [0199]);
generating a plurality of separate event streams, including the first event stream and a second event stream in accordance with the user input events (figs 1A-1B; [0095]; [0097]; [0150]; [0155]-[0157]; [0166]; [0198]; [0199];  which show one or more  sequences of events or sub-events. The examiner interprets a first event stream or a second event stream to be the one or more events or sub-events of the sequence of events or sub-events);
providing, to the application, information that describes the stream of user input events, including that is based on information from the first event stream and information from the second event stream (figs. 1A-1B; [0143]; [0155]-[0157]; [0162]; [0163]; [0198]; which show delivering of event information to the application 136-1 and applications view 191 of application 136-1); and
displaying, on the display, a response by the application that is based at least in part on the information that describes the stream of user input events ([0143]; [0157]; [0162]; [0163]; [0200]).
The Zambetti does not specifically teach merging information from the plurality of separate event streams, including the first event stream and the second event stream to generate a stream of merged user input events, the stream of merged user input event comprising a plurality of merged user input events that include a respective merged user input event that is based on information from the first event stream and information from the second event stream; and providing, to the application, information that describes the stream of merged user input events, including the respective merged user input event that is based on information from the first event stream and information from the second event stream . 
However, Murillo teaches merging information from the plurality of separate event streams, including the first event stream and the second event stream to generate a stream of merged user input events, the stream of merged user input event comprising a plurality of merged user input events that include a respective merged user input event that is based on information from the first event stream and information from the second event stream (fig. 1; [0006]; [0008]; [0017]; para. [0008]; which discloses processing of the raw data from a plurality of input devices into input events to determine user-intended meaning of a combination at least two of the input events. By combination at least two of the input events, Murillo allows merging information from separate input events (i.e. streams) to generate a stream combined meaning (i.e. merged) of the input events).  Para. [0006], further discloses sets of data such as a first set of data and a second set of data may be received from the user using different input devices. Combining the first set of data (i.e. a merged input event) and the second set of data (i.e. another merged input event) would provide a plurality of merged input events).
Pavlou teaches providing, to the application, information that describes the stream of merged user input events, including the respective merged user input event that is based on information from the first event stream and information from the second event stream ([0008]; [0042]; [0059]; [0078]; [0093]; [0104]; which show translating mouse events into translated touchscreen events and providing the translated touchscreen events to a local application running on a user device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Murillo and Pavlou in the invention of Zambetti in order to provide a system that accepts multimodal input events and evaluate the input events to determines the user-intended meaning of a combination of at least two of the input events, and in order to provide translating of the user mouse/keyboard input events into translated touchscreen event to allow the user to interact with an application running on a user device.
Per claim 2, the modified Zambetti teaches the method of claim 1, wherein: the stream of merged user input events comprises scroll events that include location information corresponding to a respective location in the user interface (Zambetti, [0322]; [0327]). 
Per claim 3, the modified Zambetti teaches the method of claim 2, wherein a respective scroll event includes a plurality of fields selected from the group consisting of: a field having a value indicating a first amount of scrolling (Zambetti, [0157]; [0323]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]); a field having a value indicating either a multiplier for the first amount of scrolling or a second amount of scrolling larger than the first amount of scrolling (Zambetti, [0157]; [0323]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]); a field having a value indicating the respective location in the user interface (Zambetti, fig. 14B; cursor 6610 is within a location of region 6606); and a field having a phase value selected from a set of predefined phase values that includes at least a first predefined phase value that indicates a beginning phase of the respective scroll event and a second predefined phase value that indicates that the respective scroll event is an update of a scroll event (Zambetti, [0157]; [0322]; [0328]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]). 
Per claim 6, the modified Zambetti teaches the method of claim 2, wherein each scroll event is a normalized event having a predefined event type and set of fields, wherein the scroll events are configured to be normalized from any of: a respective user input event received from a scroll wheel; a respective user input event corresponding to a first predefined gesture on a touch-sensitive display; and a respective user input event corresponding to a second predefined gesture, distinct from the first predefined gesture, on a touch-sensitive surface separate from a display (Zambetti, [0157]; [0319]; [0322]).
Per claim 7, the modified Zambetti teaches the method of claim 1, wherein: the one or more input devices separate from the display include a first input device and a second input device distinct and separate from the first input device (Zambetti, [0095]; [0080]; [0166] Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]); and the user input events include: a first event received from the first input device, the first event included in the first event stream (Zambetti, figs 1A-1B; [0095]; [0143]; [0166]; [0150]; [0155]-0157]; [0199]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]); a second event received from the second input device, the second event included in the second event stream (Zambetti, figs 1A-1B; [0095]; [0143]; [0166]; [0150]; [0155]-0157]; [0199]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]); and the stream of merged user input events comprises a user input event that includes information corresponding to the first event modified by information corresponding to the second event (Zambetti, figs 1A-1B; [0095]; [0143]; [0166]; [0150]; [0155]-0157]; [0199]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]). 
Per claim 8, the modified Zambetti teaches the method of claim 1, wherein: the one or more input devices separate from the display include a first input device (Zambetti, fig.14A; touch sensitive 451); the user input events include: a first event received from the first input device, the first event corresponding to movement of a pointer on the display (Zambetti, figs. 14D-14E; movement of cursor 6610 to location 6608-2); and a second event, distinct from the first event, corresponding to actuation of the first input device (Zambetti, [0327]; [0328]); and the stream of merged user input events comprises a user input event that includes information corresponding to the first event and information corresponding to the second event (Zambetti, [0155]-0157]; [0327]-0328]).

Claims 9-11 and 14-16 are rejected under the same rationale as claims 1-3 and 6-8 respectively.
Claims 17-19 are rejected under the same rationale as claims 1-3 respectively.

Per claim 21, the modified Zambetti teaches the method of claim 1, wherein the application is configured to receive touch inputs; and the stream of merged user input events comprises a stream of simulated touch input events that when provided to the application, are processed by the application as touch inputs (Zambetti, figs. 1A-1B; [0143]; [0155]-[0157]; [0198]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]; Pavlou [0008]; [0042]; [0059]; [0078]; [0093]; [0104]).
Per claim 22, the modified Zambetti teaches the method of claim 21, wherein the first event stream corresponds to inputs on a first input device of the one or more input devices separate from the display, the second event stream corresponds to inputs on a second input device separate from the first input device, and at least one of the first input device and the second input device is a physical keyboard (Zambetti, [0155]-[0157]; [0166]; [0198]; [0199]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]; [0029];  Pavlou [0008]; [0042]; [0059]; [0078]; [0093]; [0104]).  
Per claim 23, the modified Zambetti teaches the method of claim 21, wherein the first event stream corresponds to inputs on a first input device of the one or more input devices separate from the display and the second event stream corresponds to inputs on a second input device, separate from the first device,  of the one or more input devices separate from the display, and at least of the first input device and second input device is mouse, scroll wheel. Or keyboard (Zambetti, [0155]-[0157]; [0166]; [0198]; [0199]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]; [0029]; Pavlou [0008]; [0042]; [0059]; [0078]; [0093]; [0104]).
Per claim 24, the modified Zambetti teaches the method of claim 21, wherein the first event stream corresponds to inputs on a first input device of the one or more input devices separate from the display, the second event stream corresponds to inputs on a second input device, separate from the first input device, of the one or more input devices separate from the display, and at least of the first input device and the second input device is neither a touch-sensitive surface nor a touch screen (Zambetti, [0166]; [0199]; Murillo, fig. 1; [0005]; [0006]; [0008]; [0017]; [0029]; Pavlou [0008]; [0042]; [0059]; [0078]; [0093]; [0104]. 
 

Claims 4-5, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambetti et al.  (“Zambetti”, Pub. No. US 2015/0067513), Murillo et. al. (“Murillo” Pub. No. US 2016/0350071), Pavlou et al. (“Pub. No. US 2017/0336884), and Shaffer et al. (“Shaffer”, Pub. No. US 2011/0181526).
Per claim 4, the modified Zambetti teaches the method of claim 2 but does not specifically teach wherein the response by the application to the scroll events comprises panning at least a portion of the user interface. 
However, Shaffer teaches a scroll events comprises panning at least a portion of the user interface ([0127]; [0165]; [0166]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Shaffer in the invention of Zambetti in order to provide a comprehensive framework or mechanism for recognizing touch based gesture inputs and events from one or more input sources and performing an action based on the recognized gesture input and events.
Per claim 5, Zambetti teaches the method of claim 4, wherein the display is a touch-sensitive display and the application is configured to pan at least the portion of the user interface in response to touch inputs from the touch-sensitive display as well as scroll events from the stream of merged user input events (Zambetti, figs 1A-1B; [0095]; [0097]; [0150]; [0155]-0157]; [0322]; [0323]; [0327]; Shaffer, [0127]; [0165]; [0166]). 
Claims 12 and 13 are rejected under the same rationale as claims 4-5 respectively.
Claim 20 is rejected under the same rationale as claim 4.

Response to Arguments
Applicant’s arguments with respect to the amendment have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175